Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 3, 1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant resigned from his position as a part-time technology teacher for a public school district. Although he initially collected unemployment insurance benefits, the Board subsequently disqualified him from receiving such benefits upon finding that he voluntarily left his employment without good cause. In addition, the Board charged him with a recoverable overpayment of benefits and reduced his right to receive future benefits. Upon reviewing the record, we find that substantial evidence supports the Board’s decision. At the hearing, claimant stated that he resigned from his position because he did not feel he was doing an effective job of teaching the students and was having a difficult time communicating. Although the district found a teacher to replace claimant shortly after claimant announced his desire to resign, there is nothing in the record to suggest that the district requested his resignation. Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.